Title: To Thomas Jefferson from William G. Sydnor, [before 13 February 1793]
From: Sydnor, William G.
To: Jefferson, Thomas



Sir
[before 13 Feb. 1793]

The inclosed from Mr Thomas Randolph jr will explain to you my wishes and situation in The army of The United States, altho’ I confess I have no right to expect Promotion, (nor do I wish it) until I have served sufficiently to gain a proper Knowledge in the Military line to entitle me to a superior rank. Yet wishing to take advantage of any Vacancy which may happen, I have Forwarded the letter alluded to above to you, and sundry others differently directed tending in some measure to the same effect. My wish to remain in the Army induces me to hope promotion, and a consciousness that no endeavour of mine to merit the Recommendations herewith sent, makes me hope to receive every benefit from the same. I have the honor to be with every sentiment of Respect Yr Ob Servt.

Wm. G Syndor

